DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 05/05/2020 has been acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ACCELERATION DETECTING DEVICE INCLUDING A CIRCUITRY CONFIGURATION HAVING A SET OF CALCULATIONS DURING ONE ROTATION OF A WHEEL ASSEMBLY.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner agrees with the proposed novelty of the instant application according to the Written Opinion of the International Searching Authority (PCT/JP2018/044308) filed on 11/30/2018.  Also, in the Examiner’s opinion in regards to claim 1, Delaporte (US 6505515 B1) teaches an acceleration detecting device comprising a power source (31, i.e. battery) (Column 3, lines 26-36) and an acceleration sensor configured to detect a centrifugal acceleration by rotation of a wheel assembly .  
However Delaporte does not teach the acceleration detecting device of a wheel assembly further comprising the circuitry being configured to calculate an acquisition period by dividing the rotation period by an acquisition count so that the detection value is acquired from the acceleration sensor the number of times corresponding to a set acquisition count during one rotation of the wheel assembly in combination with the remaining limitations of independent claim 1.  The remaining claims 2-5 are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mori et al (US 20150142259 A1) – Wheel position detecting device and tire air pressure detecting apparatus including the same
Taki (US 9783011 B2) – Tire Pressure Monitoring Device
Kosugi et al (US 9139053 B2) - Tire position determination system and tire pressure monitoring system
Araya (US 10464380 B2) - Tire state detecting device and wheel position specifying device

This application is in condition for allowance except for the following formal matters: 


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/J.L.J/Examiner, Art Unit 2856         

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856